                                         Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 1 of 29




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     DANIEL HIGHTOWER, et al.,                          Case No. 5:20-cv-03639-EJD
                                                        Plaintiffs,                         ORDER GRANTING IN PART AND
                                   9
                                                                                            DENYING DEFENDANTS’ MOTIONS
                                                 v.                                         TO DISMISS; GRANTING IN PART
                                  10
                                                                                            AND DENYING IN PART
                                  11     CELESTRON ACQUISITION, LLC, et al.,                DEFENDANTS’ MOTION TO STRIKE
                                                        Defendants.                         Re: Dkt. Nos. 115, 116, 134, 135
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Daniel Hightower and a group of several indirect purchasers of consumer

                                  15   telescope products (“Plaintiffs” or “IPPs”) brought this putative class action against Defendants

                                  16   (1) Synta Technology Corp. (“Synta Tech”), (2) Suzhou Synta Optical Technology Co., Ltd.

                                  17   (“Suzhou Synta”), (3) Nantong Schmidt Opto-Electrical Technology Co. Ltd. (“Nantong

                                  18   Schmidt”), (4) Synta Canada International Enterprises Ltd. (“Synta Canada”), (5) Pacific

                                  19   Telescope Corp. (“Pacific Telescope”), (6) Olivon Manufacturing Group Ltd. (“Olivon

                                  20   Manufacturing”), (7) SW Technology Corp. (“SW”), (8) Celestron Acquisition, LLC

                                  21   (“Celestron”), (9) Olivon USA LLC (“Olivon USA”), (10) Dar Tson “David” Shen, (11) Joseph

                                  22   Lupica, (12) David Anderson, and (13) Ningbo Sunny Electronic Co. Ltd. (“Ningbo Sunny”)

                                  23   (collectively, “Defendants”) alleging antitrust violations arising out of a conspiracy to unlawfully

                                  24   monopolize and fix prices in the telescope market.

                                  25          On November 6, 2020, IPPs filed an Amended Consolidated Class Action Complaint

                                  26   (“CCAC”). Dkt. No. 113. On November 16, 2020, Defendants Celestron, SW, Olivon USA, Mr.

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          1
                                            Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 2 of 29




                                   1   Anderson, and Mr. Lupica filed (1) a Motion to Strike Allegations in the CCAC ( “Motion to

                                   2   Strike”), and (2) a Motion to Dismiss the CCAC pursuant to Federal Rule of Civil Procedure

                                   3   12(b)(6) ( “First Motion to Dismiss”). Dkt. Nos. 115, 116. The remaining Defendants later joined

                                   4   in the Motion to Strike, with the exception of Ningbo Sunny which has not appeared in this action.

                                   5           On January 20, 2021, Defendants Shen, Suzhou Synta, Nantong Schmidt, Synta Tech,

                                   6   Olivon Manufacturing, and Pacific Telescope filed a Motion to Dismiss the CCAC ( “Second

                                   7   Motion to Dismiss”), raising substantially the same arguments as the First Motion to Dismiss.

                                   8   Dkt. No. 134. On the same day, Defendant Synta Canada filed a separate Motion to Dismiss for

                                   9   Lack of Personal Jurisdiction (FRCP 12(b)(2)) and for Failure to State a Claim for Which Relief

                                  10   Can Be Granted (FRCP 12(b)(6)) (“Synta Canada Motion”). Dkt. No. 135. Following

                                  11   jurisdictional discovery, Synta Canada withdrew its motion as to personal jurisdiction. The

                                  12   remainder of the Synta Canada Motion raises substantially the same arguments as the First and
Northern District of California
 United States District Court




                                  13   Second Motions to Dismiss. The Court, therefore, considers all three motions to dismiss together.

                                  14           The Court took all four motions under submission for decision without oral argument

                                  15   pursuant to Civil Local Rule 7-1(b). For the reasons stated below, the Court GRANTS IN PART

                                  16   and DENIES IN PART the Motions to Dismiss and GRANTS IN PART and DENIES IN PART

                                  17   the Motion to Strike.

                                  18   I.      BACKGROUND
                                  19           The CCAC alleges that Synta Tech and its affiliates (collectively, “Synta” or “the Synta

                                  20   Entities”)1 participate in a long-running conspiracy with Ningbo Sunny and its affiliates

                                  21   (collectively, “the Ningbo Sunny Entities”) to “unlawfully fix or stabilize prices, rig bids, and

                                  22

                                  23   1
                                        The Complaint regularly refers to “Synta,” defined as Synta Tech, Suzhou Synta, Nantong
                                  24   Schmidt, Synta Canada, Pacific Telescope, Olivon Manufacturing, SW, Celestron, Olivon USA,
                                       Mr. Shen, Mr. Lupica, and Mr. Anderson. Defendants challenge the use of “Synta” and, as
                                  25   discussed further below, argue that such allegations do not adequately distinguish among
                                       corporate affiliates. In summarizing the allegations of the Complaint and without prejudging the
                                  26
                                       arguments, the Court refers to Synta where no affiliate is specified.
                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          2
                                         Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 3 of 29




                                   1   allocate the market and customers, and gain an unlawful monopoly in the United States in the

                                   2   market for telescopes, causing the prices of telescopes to be raised above competitive levels.”

                                   3   CCAC ¶ 1.

                                   4          Both the Synta Entities and the Ningbo Sunny Entities are vertically integrated corporate

                                   5   families, consisting of a parent company (e.g., Synta Tech), a subsidiary responsible for

                                   6   manufacturing consumer telescopes (e.g., Suzhou Synta) and various subsidiaries responsible for

                                   7   distributing, marketing, and selling those telescopes around the world (e.g., Celestron). See

                                   8   generally id. ¶¶ 78-92. The Synta Entities operate and hold themselves out as a “single, integrated

                                   9   enterprise” and did generally did not distinguish among entities in internal or external interactions.

                                  10   Id. ¶¶ 84-92.

                                  11          The Synta Entities and Ningbo Sunny Entities effectively divided the telescope market by

                                  12   agreeing that Synta would manufacture and supply higher-end telescopes, that Ningbo Sunny
Northern District of California
 United States District Court




                                  13   would manufacture and supply lower-end telescopes, and that they would not compete. Id. ¶ 111;

                                  14   see also id. ¶ 131 (email from Synta’s CEO Mr. Shen informing Ningbo Sunny’s CEO Peter Ni

                                  15   and Celestron’s CEO Mr. Anderson that “[t]he best way in the future is to divide the products and

                                  16   sell them into different markets to reduce conflicts”). By dividing the market in this way, Ningbo

                                  17   Sunny and Synta together have controlled between 65% and 90% of the market for telescopes in

                                  18   the United States since 2005. Id. ¶¶ 101, 142, 122, 192.

                                  19          This scheme began when Synta acquired Celestron, the largest distributor of telescopes in

                                  20   the United States at that time. Id. ¶¶ 109, 230. At that time, Celestron’s primary competitor was

                                  21   Meade Instruments Corp. (“Meade”), a leading American telescope manufacturer and supplier. Id.

                                  22   ¶ 112. When Meade was offered for sale in 2013, a smaller manufacturer of telescopes, Jinghua

                                  23   Optical Co. Ltd. (“Jinghua”), made a bid to purchase it. Id. ¶ 113. Knowing that Jinghua’s

                                  24   purchase of Meade would have allowed Jinghua to more substantially compete in the market,

                                  25   Ningbo Sunny and Synta conspired to prevent the acquisition. Id. ¶¶ 113-114. Because Synta

                                  26   owned Celestron, a direct competitor of Meade, it could not purchase Meade directly. Instead,

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          3
                                         Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 4 of 29




                                   1   Ningbo Sunny’s Mr. Ni, and Synta’s Mr. Chen agreed that Ningbo Sunny would purchase Meade

                                   2   with financial and other assistance from Synta. Id. In exchange for its financial assistance,

                                   3   Ningbo Sunny offered Celestron equity in Meade, provided Celestron and Synta with access to

                                   4   Meade’s intellectual property rights, and shared its customers’ data—including pricing data—with

                                   5   Celestron and Synta, thus essentially eliminating competition between Celestron and Meade and

                                   6   enabling price fixing by the two corporate families. Id. ¶ 116.

                                   7          Ningbo Sunny concealed Synta’s and Celestron’s involvement in the acquisition of Meade

                                   8   from the Federal Trade Commission (“FTC”). Id. In 2013, when the FTC inquired into whether

                                   9   Mr. Shen (Synta) was involved in any way in the deal, Ningbo Sunny’s outside counsel

                                  10   responded: “except for the limited advice to Peter Ni regarding how to acquire a U.S. company . .

                                  11   ., David Shen ha[d] no role in the proposed acquisition of Meade.” Id. ¶ 128. Ningbo Sunny also

                                  12   failed to disclose Synta’s or Celestron’s involvement in the acquisition in its public filings with the
Northern District of California
 United States District Court




                                  13   Securities and Exchange Commission (“SEC”). Id. ¶ 210.

                                  14            After the acquisition, Celestron was able to acquire key business information about its

                                  15   competitors from Ningbo Sunny, which manufactured and sold telescopes to those competitors.

                                  16   Id. ¶ 133. For example, in 2015, Ningbo Sunny provided Celestron CEO Corey Lee with detailed

                                  17   data for several years of recent orders from Optronic Technologies, Inc. (“Orion”), an independent

                                  18   telescope retailer. Id. By sharing this confidential business information, Ningbo Sunny and Synta

                                  19   prevented independent distributors from fairly competing and raised already-high barriers to entry

                                  20   in the market. Id. ¶¶ 145-149, 189.

                                  21          On November 1, 2016, Orion filed suit in this District against its competitors Ningbo

                                  22   Sunny, Meade, and affiliate Sunny Optics, Inc. (“the Orion Action”). See Optronic Techs. Inc. v.

                                  23   Ningbo Sunny et al., No. 5:16-cv-06370-EJD (N.D. Cal.). The Orion Action involved largely the

                                  24   same causes of action and factual allegations described in the CCAC. After a six-week trial in the

                                  25   Orion Action, a jury found Ningbo Sunny liable for violations of the Sherman Act and Clayton

                                  26   Act. Optronic Techs. Inc. v. Ningbo Sunny et al., No. 5:16-cv-06370-EJD, Dkt. No. 501 (N.D.

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          4
                                           Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 5 of 29




                                   1   Cal. Nov. 26, 2019). While the Orion Action is relevant to the extent it affects the IPPs’

                                   2   knowledge of the underlying factual allegations, none of the moving Defendants were parties to

                                   3   the Orion Action, and the holdings of that case are not binding on this one.

                                   4          Following the Orion Action trial, several indirect purchasers from multiple states filed

                                   5   complaints, which were consolidated into the present action. Dkt. Nos. 55, 56, 98, 103. On

                                   6   October 19, 2020, the IPPs filed a consolidated complaint. Dkt. No. 105. Shortly thereafter, IPPs

                                   7   filed the amended CCAC, which is the operative complaint and the subject of the present Motions

                                   8   to Dismiss and to Strike. Dkt. No. 113. A group of direct purchasers (“DPPs”) filed a separate

                                   9   related action against largely the same defendants, which is currently pending before this Court

                                  10   (“the DPP Action”). Spectrum Scientifics, LLC et al v. Celestron Acquis., LLC et al, 5:20-cv-

                                  11   03642-EJD (N.D. Cal.). Defendants filed similar motions to dismiss in the DPP Action.

                                  12          Plaintiffs in this case seek to represent several classes of indirect telescope purchasers,
Northern District of California
 United States District Court




                                  13   including a proposed nationwide class seeking only equitable relief (“Nationwide Injunctive

                                  14   Class”), a proposed class consisting of purchasers from one of 33 states seeking damages under

                                  15   California law (“Damages Class”), and 33 state-specific proposed classes seeking damages under

                                  16   relevant state laws (“State Damages Classes”).2 CCAC ¶¶ 161-184. Plaintiffs assert four causes

                                  17   of action on behalf of the Nationwide Injunctive Class: (1) restraint of trade in violation of § 1 of

                                  18   the Sherman Act (15 U.S.C. § 1); (2) monopolization in violation of § 2 of the Sherman Act (15

                                  19   U.S.C. § 2); (3) attempted monopolization in violation of § 2 of the Sherman Act (15 U.S.C. § 2);

                                  20   and (4) violation of § 7 of the Clayton Act (15 U.S.C. § 18). On behalf of the Damages Class, or

                                  21   alternatively, the State Damages Class, Plaintiffs further assert claims for: (5) violation of state

                                  22   antitrust laws in 25 states; (6) violation of state consumer protection laws in 14 states; and (7)

                                  23
                                       2
                                  24    The 33 states are: Arizona, Arkansas, California, Connecticut, District of Columbia, Florida,
                                       Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Mississippi,
                                  25   Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York, North
                                       Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah,
                                  26
                                       Vermont, West Virginia, and Wisconsin.
                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          5
                                         Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 6 of 29




                                   1   unjust enrichment under the laws of 33 states.

                                   2   II.     LEGAL STANDARD
                                   3           Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                   4   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                   5   that fails to meet this standard may be dismissed pursuant to Rule 12(b)(6). Rule 8(a) requires a

                                   6   plaintiff to plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

                                   7   Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

                                   8   pleads factual content that allows the court to draw the reasonable inference that the defendant is

                                   9   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While a plaintiff

                                  10   must allege “more than a sheer possibility that a defendant has acted unlawfully,” the plausibility

                                  11   standard “is not akin to a probability requirement.” Id.

                                  12           For purposes of ruling on a Rule 12(b)(6) motion, the Court generally “accept[s] factual
Northern District of California
 United States District Court




                                  13   allegations in the complaint as true and construe[s] the pleadings in the light most favorable to the

                                  14   nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.

                                  15   2008). The Court need not, however, “assume the truth of legal conclusions merely because they

                                  16   are cast in the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011)

                                  17   (per curiam). Mere “conclusory allegations of law and unwarranted inferences are insufficient to

                                  18   defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004). The Court

                                  19   may also “look beyond the plaintiff’s complaint to matters of public record” without converting

                                  20   the Rule 12(b)(6) motion into a motion for summary judgment. Shaw v. Hahn, 56 F.3d 1128,

                                  21   1129 n.1 (9th Cir.1995).

                                  22   III.    MOTION TO DISMISS
                                  23           Defendants seek to dismiss the CCAC on three grounds: (1) all of Plaintiffs’ claims are

                                  24   barred by the doctrine of laches or the applicable statutes of limitation; (2) Plaintiffs fail to raise

                                  25   sufficient allegations as to several named defendants; and (3) Plaintiffs fail to sufficiently allege

                                  26   claims under the Sherman Act, the Clayton Act, or the relevant state laws.

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          6
                                         Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 7 of 29



                                               A.      Laches (First, Second, Third, and Fourth Causes of Action)
                                   1
                                               Plaintiffs seek only injunctive relief for their Sherman Act and Clayton Act claims. Where
                                   2
                                       a plaintiff seeks injunctive relief for an antitrust violation, “‘there is no statute of limitations’ per
                                   3
                                       se.” Intel Corp. v. Fortress Inv. Grp. LLC, No. 19-CV-07651-EMC, 2020 WL 6390499, at *20
                                   4
                                       (N.D. Cal. July 15, 2020) (quoting Oliver v. SD-3C LLC, 751 F.3d 1081, 1085–86 (9th Cir. 2014).
                                   5
                                       Rather, such claims are “subject to the equitable defense of laches.” Oliver, 751 F.3d at 1085.
                                   6
                                       Under the doctrine of laches, “a suit seeking equitable relief will be barred if a party has
                                   7
                                       inexcusably delayed pursuing his claim and his adversary has been prejudiced as a result.” Id.
                                   8
                                       Thus, “in computing the laches period,” courts use the Clayton Act’s four-year statute of
                                   9
                                       limitations as a “guideline.” Id. at 1086 (“[I]n applying laches, we look to the same legal rules
                                  10
                                       that animate the four-year statute of limitations under [the Clayton Act § 4].”); see also Samsung
                                  11
                                       Elecs. Co. v. Panasonic Corp., 747 F.3d 1199, 1205 (9th Cir. 2014). “Ordinarily, [a] cause of
                                  12
Northern District of California




                                       action in antitrust accrues each time a plaintiff is injured by an act of the defendant and the statute
 United States District Court




                                  13
                                       of limitations runs from the commission of the act.” Oliver, 751 F.3d at 1086 (internal quotation
                                  14
                                       marks omitted); see also Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1050 (8th Cir.
                                  15
                                       2000) (“An antitrust cause of action generally accrues and the statute begins to run when a
                                  16
                                       defendant commits an act that injures a plaintiff’s business.”) (internal quotation marks omitted).
                                  17
                                               Defendants argue that the claims for injunctive relief claims are barred because Plaintiffs
                                  18
                                       do not allege any wrongful acts within four years of when this action was first filed on June 1,
                                  19
                                       2020. Defendants further argue that Plaintiffs’ delay in bringing suit has prejudiced Defendants
                                  20
                                       because many key documents and witnesses are likely now unavailable, difficult to find, or
                                  21
                                       outside of the Court’s jurisdiction. Plaintiffs do not dispute that there are no specific allegations of
                                  22
                                       conspiratorial conduct after 2015, but argue that the CCAC nonetheless sufficiently alleges a
                                  23
                                       “continuing conspiracy” such that allegations of ongoing sales of price-fixed products are
                                  24
                                       sufficient to restart the statute of limitations or laches period.
                                  25
                                               “In the context of a continuing conspiracy to violate the antitrust laws, . . . each time a
                                  26
                                       plaintiff is injured by an act of the defendant[ ] a cause of action accrues to him to recover the
                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          7
                                         Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 8 of 29




                                   1   damages caused by that act.” Oliver, 751 F.3d at 1086 (quoting Zenith Radio Corp. v. Hazeltine

                                   2   Research, Inc., 401 U.S. 321, 338 (1971)). “[A]s to those damages, the statute of limitations runs

                                   3   from the commission of the act.” Id. To restart the statute of limitations, there must be a new

                                   4   overt act that: (1) is “new and independent . . . [and] not merely a reaffirmation of a previous act,”

                                   5   and (2) “inflict[s] new and accumulating injury on the plaintiff.” Id. (citing Pace Indus., Inc. v.

                                   6   Three Phoenix Co., 813 F.2d 234, 238 (9th Cir. 1987)). “[T]he Supreme Court and federal

                                   7   appellate courts have recognized that each time a defendant sells its price-fixed product, the sale

                                   8   constitutes a new overt act causing injury to the purchaser and the statute of limitations runs from

                                   9   the date of the act.” Id.

                                  10          Plaintiffs argue that they have sufficiently alleged a continuing conspiracy, pointing to

                                  11   allegations asserting that (1) the conspiracy occurred “during the Class Period,” which is defined

                                  12   as January 1, 2005 through the present, or (2) Defendants have been engaged in unlawful activity
Northern District of California
 United States District Court




                                  13   “since” a certain time, implying that they are still engaging in that activity. See, e.g., CCAC ¶ 4

                                  14   (alleging that consumers paid inflated prices “during the period from and including January 1,

                                  15   2005 through the present”); id. ¶ 156 (“Neither Celestron nor Meade have seriously competed

                                  16   since Ningbo Sunny’s acquisition of Meade”); id. ¶ 192 (“Ningbo Sunny and Synta have

                                  17   collectively controlled at least 65 percent of the global telescope market since 2012”) (emphases

                                  18   added). The Court agrees that at the pleading stage, these allegations are sufficient to plausibly

                                  19   plead continuing violations.

                                  20          Defendants argue that the Court should not interpret Oliver to mean that “each sale of a

                                  21   price-fixed product constitutes an overt act that resets the underlying statute of limitations.” Dkt.

                                  22   No. 147, Reply in Supp. of Mot. to Dismiss IPP Consol. Compl. (“Second Reply”), at 4. But that

                                  23   is precisely what the Ninth Circuit held. Oliver, 751 F.3d at 1086 (“[E]ach time a defendant sells

                                  24   its price-fixed product, the sale constitutes a new overt act causing injury to the purchaser and the

                                  25   statute of limitations runs from the date of the act.”); see also In re Cal. Bail Bond Antitrust Litig.,

                                  26   No. 19-CV-00717-JST, 2020 WL 3041316, at *19 (N.D. Cal. Apr. 13, 2020) (relying on Oliver in

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          8
                                         Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 9 of 29




                                   1   holding that “each sale of a bail bond that was artificially inflated as a result of the alleged

                                   2   conspiracy thus constitutes an overt act restarting the statute of limitations”).

                                   3          Defendants cite to In re Packaged Seafood Products Antitrust Litigation, 242 F. Supp. 3d

                                   4   1033 (S.D. Cal. 2017), in which the Southern District of California declined to extend Oliver’s

                                   5   reasoning to a damages claim under the Sherman Act. The Court does not find that case

                                   6   persuasive in the context of Plaintiffs’ claims for injunctive relief.

                                   7          Because Plaintiffs have sufficiently alleged a continuing conspiracy, the Court finds that

                                   8   the doctrine of laches does not bar Plaintiffs’ injunctive relief claims. In re Lithium Ion Batteries

                                   9   Antitrust Litig., No. 13-MD-2420 YGR, 2014 WL 309192, at *12 (N.D. Cal. Jan. 21, 2014)

                                  10   (denying motion to dismiss later portion of alleged class period despite “sparse” allegations,

                                  11   because ongoing conspiracy remained plausible); In re Auto. Parts Antitrust Litig., No. 12-MD-

                                  12   02311, 2017 WL 7689654, at *2 (E.D. Mich. May 5, 2017) (statute of limitations did not preclude
Northern District of California
 United States District Court




                                  13   2016 antitrust claims “in spite of the lack of pleadings addressing specific conspiratorial acts after

                                  14   July 2011” because “it remains plausible that the conspiracy continued after this date” and the

                                  15   complaint did not “limit the time period” to that date).

                                  16          B.      Statutes of Limitations (Fifth, Sixth, Seventh Causes of Action)
                                  17          Defendants next argue that Plaintiffs’ claims under various state antitrust and consumer

                                  18   protection statutes are barred under the applicable statutes of limitations. Except for three asserted

                                  19   state law claims (under Maine, Vermont, and Wisconsin law), the statute of limitations for each

                                  20   state antitrust claim is either three or four years. See First Mot. to Dismiss at 8–10 (providing a

                                  21   chart of statutes of limitations). Except for four asserted state law consumer protection claims

                                  22   (under Arkansas, Missouri, Rhode Island, and Vermont law), the statute of limitations for each

                                  23   claim is two to four years. Id.

                                  24          As discussed above, the CCAC does not raise any allegations of specific unlawful acts in

                                  25   the four years prior to filing. Plaintiffs argue that because they allege a continuing conspiracy,

                                  26   each time a price-fixed product was purchased, the applicable statute of limitations reset. As

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                          9
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 10 of 29




                                   1   Plaintiffs recognize, however, a continuing conspiracy does not entitle Plaintiffs to recover for all

                                   2   past injuries; rather, each new price-fixed sale triggers a new limitations period for Plaintiffs to

                                   3   recover “the damages caused by that act.” Zenith Radio Corp., 401 U.S. at 338–39; see also Klehr

                                   4   v. A.O. Smith Corp., 521 U.S. 179, 189 (1997) (“[T]he commission of a separate new overt act

                                   5   generally does not permit the plaintiff to recover for the injury caused by old overt acts outside the

                                   6   limitations period.”); In re Packaged Seafood, 242 F. Supp. 3d at 1098 n.24 (“It does not therefore

                                   7   necessarily follow that each new injury constitutes Sherman-Act-compensable harm that—when

                                   8   timely litigated—provides an avenue of redress for past, non-timely-pursued harms.”). Thus,

                                   9   Plaintiffs’ continuing conspiracy allegations only entitle them to damages for misconduct

                                  10   throughout the last four years.

                                  11          To state claims for damages arising out of conduct that occurred before June 1, 2016,

                                  12   Plaintiffs must establish that the applicable statutes of limitations were tolled. Hinton v. Pac.
Northern District of California
 United States District Court




                                  13   Enterprises, 5 F.3d 391, 395 (9th Cir. 1993) (“The burden of alleging facts which would give rise

                                  14   to tolling falls upon the plaintiff.”). However, “because resolving tolling disputes is a fact-

                                  15   intensive process, statute of limitations defenses ‘may not be raised by motion to dismiss’ unless

                                  16   they include ‘no disputed issues of fact.’” In re Cal. Bail Bond, 2020 WL 3041316, at *17 (citing

                                  17   Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984)).

                                  18          Plaintiffs argue that they have sufficiently pleaded allegations that their claims are timely

                                  19   under two doctrines of equitable tolling: (1) fraudulent concealment, and (2) the discovery rule.

                                  20                  1.      Fraudulent concealment
                                  21          To toll the statute of limitations under a theory of fraudulent concealment, a plaintiff “must

                                  22   do more than show that it was ignorant of its cause of action. In re Cathode Ray Tube (CRT)

                                  23   Antitrust Litig. (“In re Cathode Ray Tube II”), No. C-07-5944 JST, 2016 WL 8669891, at *4

                                  24   (N.D. Cal. Aug. 22, 2016). A plaintiff asserting fraudulent concealment must allege that: (1) the

                                  25   defendant took affirmative acts to mislead the plaintiff; (2) the plaintiff did not have actual or

                                  26   constructive knowledge of the facts giving rise to its claim; and (3) the plaintiff acted diligently in

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         10
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 11 of 29




                                   1   trying to uncover the facts giving rise to its claim. In re Animation Workers Antitrust Litig., 123

                                   2   F. Supp. 3d 1175, 1194 (N.D. Cal. 2015) (quoting Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d

                                   3   1055, 1060 (9th Cir. 2012)). Allegations of fraudulent concealment must be pled with

                                   4   particularity; conclusory statements are insufficient. Conmar Corp. v. Mitsui & Co. (U.S.A.), 858

                                   5   F.2d 499, 502 (9th Cir. 1988); Reveal Chat Holdco, LLC v. Facebook, Inc., 471 F. Supp. 3d 981,

                                   6   992 (N.D. Cal. 2020) (citing Ryan v. Microsoft Corp., 147 F. Supp. 3d 868, 885 (N.D. Cal. 2015)).

                                   7                          a.      Affirmative acts
                                   8          With respect to the first element, Plaintiffs argue that they sufficiently allege several

                                   9   affirmative acts that Defendants took to mislead Plaintiffs. Plaintiffs broadly allege “[o]n

                                  10   information and belief, Defendants met and communicated in secret and agreed to keep the facts

                                  11   about [their] collusive conduct from being discovered by any member of the public or by

                                  12   distributors, retailers, and other direct purchasers with whom they did business.” CCAC ¶ 211.
Northern District of California
 United States District Court




                                  13   Specifically, they point to the following factual allegations:

                                  14
                                                  •   “Mr. Shen also owned 26 percent of Ningbo Sunny until 2005, at which time he
                                  15                  transferred his shares to his sister-in-law” before Synta’s acquisition of Celestron.
                                                      Id. ¶ 74.
                                  16
                                                  •   Mr. Anderson wrote in an undated email that “[s]ince July Celestron has made $10
                                  17                  million in anticipated payments to Ningbo Sunny. This represents a majority of the
                                                      monies that will be paid to Ningbo Sunny this year. If Celestron continues with
                                  18
                                                      this payment pattern it will need to disclose this arrangement to its auditors and its
                                  19                  bank. Though we see this as temporary an outside group (such as the bank or
                                                      auditing firm) will interpret it as a significant change due to the fact that the
                                  20                  majority of payments for the last 7 months were made in anticipation with no
                                                      discernable benefit to Celestron.” Id. ¶ 207.
                                  21

                                  22              •   “[A]s part of Synta and Ningbo Sunny’s collusion regarding Meade, Celestron took
                                                      equity in Meade, which is memorialized in Defendants and Co-Conspirators’
                                  23                  shadow books.” Id. ¶ 209.

                                  24              •   “When the FTC inquired into whether Synta’s Mr. Shen was involved in any way
                                                      in Ningbo Sunny’s Meade acquisition, . . . the FTC was advised by the law firm
                                  25
                                                      that ‘except for the limited advice to Peter Ni regarding how to acquire a U.S.
                                  26                  company . . . , David Shen has no role in the proposed acquisition of Meade’ on
                                                      August 22, 2013. This statement was false given that Ningbo Sunny’s Mr. Ni and
                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         11
                                           Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 12 of 29




                                                      Synta’s Mr. Shen had agreed before this that Mr. Shen and his companies would
                                   1                  provide financial support to Ningbo Sunny in connection with the Meade
                                   2                  acquisition.” Id. ¶ 128 (emphasis original).

                                   3              •   “Defendants and Co-Conspirators also intentionally and fraudulently concealed
                                                      their conspiracy from the public by filing disclosures with the SEC relating to the
                                   4                  Meade transaction that failed to disclose Mr. Shen, Synta, and Celestron’s
                                                      involvement and role in the Meade acquisition.” Id. ¶ 210.
                                   5

                                   6           As an initial matter, the Court notes that the only allegation of fraudulent concealment
                                   7   dating back to the beginning of the proposed class period is that Mr. Shen transferred shares in
                                   8   Ningbo Sunny to his sister-in-law before Synta acquired Celestron. The inference Plaintiffs ask
                                   9   this Court to make is that Mr. Shen divested his interest in Ningbo Sunny so as to not raise any
                                  10   antitrust concerns at the FTC about Synta’s acquisition of Ningbo Sunny’s competitor. Even
                                  11   accepting this allegation and inference as true, the Court declines to make the additional necessary
                                  12   inference that there was something nefarious in Mr. Shen’s transfer of interest. Indeed, merging or
Northern District of California
 United States District Court




                                  13   acquiring companies regularly divest assets in order to decrease relevant market share in
                                  14   anticipation of antitrust concerns. The fact that Mr. Shen transferred the interest to his sister-in-
                                  15   law does not, without more, plausibly suggest that he was fraudulently concealing misconduct.
                                  16           Moreover, nothing about Synta’s acquisition of Celestron itself suggests fraudulent
                                  17   concealment. The transaction was public, and competitors contemporaneously recognized its
                                  18   potential impact on the market. See Dkt. No. 117, Request for Judicial Notice, Exs. 3-6.3 The
                                  19
                                       3
                                  20     Defendants request judicial notice of three news articles and Form 10-K Meade filed with the
                                       Securities and Exchange Commission (“SEC”) as evidence of what information was in the public
                                  21   at the time of the Celestron acquisition. “Courts may take judicial notice of publications
                                       introduced to ‘indicate what was in the public realm at the time, not whether the contents of those
                                  22
                                       articles were in fact true.’” Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d
                                  23   954, 960 (9th Cir. 2010); see also Garrison v. Oracle Corp., 159 F. Supp. 3d 1044, 1061 (N.D.
                                       Cal. 2016) (taking judicial notice of newspaper article). Thus, the Court finds it appropriate to
                                  24   take judicial notice of the articles only as evidence that the Celestron acquisition was public
                                       knowledge, not for the truth of any facts therein. Likewise, the Court takes judicial notice of the
                                  25   documents filed with the SEC. In re Copper Mountain Sec. Litig., 311 F. Supp. 2d 857, 863 (N.D.
                                       Cal. 2004) (finding that “the court is authorized to take judicial notice of documents filed with the
                                  26
                                       SEC.”).
                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         12
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 13 of 29




                                   1   remainder of the allegations regarding fraudulent concealment involve the alleged conspiracy to

                                   2   acquire Meade, which began in 2013. Therefore, the Court finds that Plaintiffs failed to raise any

                                   3   allegations of fraudulent concealment before 2013.

                                   4          The allegations that Defendants avoided disclosing payments to auditors or banks,

                                   5   maintained “shadow books,” made misrepresentations to the FTC, and failed to disclose

                                   6   misconduct to the SEC present a closer question. Although the affirmative acts necessary to show

                                   7   fraudulent concealment “can be integral to the underlying conspiracy itself . . . passive

                                   8   concealment is not enough.” In re Cathode Ray Tube II, 2016 WL 8669891, at *4. “Passive

                                   9   concealment of information is not enough to toll the statute of limitations, unless the defendant

                                  10   had a fiduciary duty to disclose information to the plaintiff.” Reveal Chat, 471 F. Supp. 3d at

                                  11   992–93. “An affirmative act of denial . . . is enough if the circumstances make the plaintiff’s

                                  12   reliance on the denial reasonable.” Id. “[T]he line between active and passive concealment,”
Northern District of California
 United States District Court




                                  13   however, “is very fine indeed.” In re Cathode Ray Tube II, 2016 WL 8669891, at *4.

                                  14          By these standards, Defendants’ failure to disclose details of the Meade transaction in

                                  15   public SEC filings is merely passive concealment, not an affirmative act. See Volk v. D.A.

                                  16   Davidson & Co., 816 F.2d 1406, 1416 (9th Cir. 1987) (“[A]ppellees passively concealed the

                                  17   reports by not disclosing them to the investors. In such situations, the federal tolling doctrine does

                                  18   not apply.”); Reveal Chat, 471 F. Supp. 3d at 992–93 (“[T]he mere failure to own up to illegal

                                  19   conduct in response to an inquiry about whether the defendant engaged in illegal antitrust activity

                                  20   is not sufficient for fraudulent concealment, and to find otherwise would effectively nullify the

                                  21   statute of limitations in these cases.”) (internal quotation marks omitted).

                                  22          Ningbo Sunny’s affirmative misrepresentation to the FTC regarding Mr. Shen’s

                                  23   involvement, however, implies more than mere passive concealment. It is plausible that this

                                  24   affirmative misrepresentation to the FTC was calculated to avoid government scrutiny of the

                                  25   transaction and thereby to hide the alleged antitrust violations from the public. The Court finds

                                  26   that this allegation constitutes an affirmative act to mislead Plaintiffs. Similarly, the fact that

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         13
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 14 of 29




                                   1   Celestron took equity in its competitor Meade but only maintained records of that transaction in

                                   2   “shadow books,” and the fact that Celestron allegedly structured its payments to Ningbo Sunny to

                                   3   avoid raising red flags with its bank or auditors constitute affirmatively misleading conduct

                                   4   “above and beyond” the alleged conspiracy itself. In re Animation Workers, 87 F. Supp. 3d at

                                   5   1215 (N.D. Cal. 2015) (citing Guerrero v. Gates, 442 F.3d 697, 706–07 (9th Cir. 2006)).

                                   6          Thus, the Court finds that Plaintiffs have sufficiently alleged affirmative acts to support the

                                   7   first element of fraudulent concealment.

                                   8                          b.      Actual or constructive knowledge
                                   9          Plaintiffs allege that they “and the members of the Classes had no knowledge of the

                                  10   combination or conspiracy alleged.” CCAC ¶ 200. Plaintiffs in this case are indirect purchasers—

                                  11   in other words, consumers. They allege that they “had no direct contact or interaction with

                                  12   Defendants and had no means from which they could have discovered” the conspiracy before
Northern District of California
 United States District Court




                                  13   details of the Orion Action became public in 2019. Id. ¶ 201. Defendants do not raise any

                                  14   arguments to the contrary. Thus, the Court finds that Plaintiffs sufficiently alleged that they did

                                  15   not actually or constructively know about the alleged conspiracy.

                                  16                          c.      Diligence
                                  17          Defendants argue that Plaintiffs failed to plead specific “acts of diligence.” First Mot. to

                                  18   Dismiss at 14. Plaintiffs contend that diligent inquiry is only required “where facts exist that

                                  19   would excite the inquiry of a reasonable person.” Reveal Chat, 471 F. Supp. 3d at 994. The Court

                                  20   agrees with Plaintiffs. Conmar Corp., 858 F.2d at 504. In the absence of any allegations in the

                                  21   CCAC that would raise the suspicions of a reasonable consumer, the Court finds that Plaintiffs

                                  22   were not required to plead specific acts of diligence. See In re Animation Workers, 123 F. Supp.

                                  23   3d at 1205 (noting “courts have been hesitant to dismiss an otherwise fraudulently concealed

                                  24   antitrust claim for failure to sufficiently allege due diligence, because questions of inquiry notice

                                  25   are necessarily bound up with the facts of the case”) (internal quotation marks omitted).

                                  26          Accordingly, the Court finds that Plaintiffs have plausibly alleged that Defendants’

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         14
                                         Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 15 of 29




                                   1   fraudulent concealment tolled the statutes of limitations as to claims arising out of conduct in 2013

                                   2   or later.

                                   3                  2.      Discovery rule
                                   4           Plaintiffs argue that several states employ the “discovery rule” in determining when the

                                   5   statutes of limitations begin to run on state antitrust or state consumer protection claims. Because

                                   6   the Court found that fraudulent concealment tolls the statutes of limitations for Plaintiffs’ claims

                                   7   from 2013 onward, the Court considers only whether the discovery rule applies to revive

                                   8   Plaintiffs’ claims based on conduct before 2013.

                                   9           Although a claim ordinarily accrues on the date of a plaintiff’s injury, “under the discovery

                                  10   rule ‘accrual is postponed until the plaintiff either discovers or has reason to discover,’ by exercise

                                  11   of reasonable diligence, all the elements of a cause of action.” In re Packaged Seafood, 242 F.

                                  12   Supp. 3d at 1099 (citing Platt Elec. Supply, Inc. v. EOFF Elec., Inc., 522 F.3d 1049, 1054 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2008)). “The rule requires a plaintiff to inquire into the existence of a cause of action when

                                  14   the plaintiff has access to information that would prompt a reasonable party to do so.” Fenerjian

                                  15   v. Nongshim Co., Ltd, 72 F. Supp. 3d 1058, 1077 (N.D. Cal. 2014) (citing Aloe Vera of Am., Inc. v.

                                  16   United States, 699 F.3d 1153, 1159 (9th Cir. 2012)).

                                  17           As an initial matter, the discovery rule does not apply in all states. Rather, both parties

                                  18   appear to acknowledge that the rule only applies in Mississippi, Nebraska, Nevada, New Mexico,

                                  19   North Carolina, North Dakota, Oregon, Utah, Vermont, West Virginia, and Wisconsin. In re

                                  20   Packaged Seafood, 242 F. Supp. 3d at 1104, 1100 n.26 (analyzing the state-by-state application of

                                  21   the discovery rule); Raddin v. Manchester Educ. Found., Inc., 175 So. 3d 1243, 1249 (Miss. 2015)

                                  22   (applying a limited discovery rule in Mississippi).

                                  23           Plaintiffs generally allege that they could not have detected the alleged conspiracy until

                                  24   September 2019 at the earliest, when evidence of Defendants’ conspiracy was first made public in

                                  25   the Orion Action. CCAC ¶ 200. Thus, Plaintiffs argue that their claims, arising out of conduct

                                  26   alleged to have occurred starting in 2005, did not accrue until 2019.

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         15
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 16 of 29




                                   1          As noted above, the only pre-2013 conduct alleged in the CCAC is Synta’s acquisition of

                                   2   Celestron in 2005. CCAC ¶ 109. Defendants argue that where the discovery rule applies, the state

                                   3   law claims are still time-barred because the 2005 transaction was “indisputably public.” Second

                                   4   Mot. to Dismiss at 10. Even assuming that the transaction was public, that alone does not

                                   5   necessarily imply that Plaintiffs had reason to know of their potential claims. Fenerjian, 72 F.

                                   6   Supp. 3d at 1078 (rejecting argument that “newspaper articles . . . about the FTC’s investigation

                                   7   gave Plaintiffs sufficient reason in 2008 to inquire into the existence of a conspiracy to raise

                                   8   prices”); In re Animation Workers, 123 F. Supp. 3d at 1204 (finding “widely read publications”

                                   9   reporting a DOJ investigation of “high tech firms” insufficient to show that plaintiffs artists and

                                  10   engineers of said firms should have been on inquiry notice of their claims). Plaintiffs in this case

                                  11   are consumers. To find that consumers were on inquiry notice of antitrust violations solely

                                  12   because an acquisition in the telescope market was made public would be to hold consumers to the
Northern District of California
 United States District Court




                                  13   FTC’s level of sophistication.

                                  14          Accordingly, the Court finds that the allegations regarding the acquisition of Celestron in

                                  15   2005 are insufficient to establish that Plaintiffs should have discovered the alleged conspiracy. To

                                  16   the extent Plaintiffs’ claims are based on pre-2013 conduct, such claims did not accrue until

                                  17   Plaintiffs’ alleged discovery in 2019.

                                  18          C.      Individualized Allegations
                                  19          Defendants argue that Plaintiffs fail to state any valid claims against the majority of Synta

                                  20   affiliates and certain individual defendants because they do not allege any misconduct or

                                  21   participation in the conspiracy specific to each defendant.

                                  22          “Courts in this district do not require plaintiffs in complex, multinational, antitrust cases to

                                  23   plead detailed, defendant-by-defendant allegations; instead they require plaintiffs ‘to make

                                  24   allegations that plausibly suggest that each Defendant participated in the alleged conspiracy.’” In

                                  25   re Cathode Ray Tube (CRT) Antitrust Litig. (“In re Cathode Ray Tube I”), 738 F. Supp. 2d 1011,

                                  26   1019 (N.D. Cal. 2010). An antitrust complaint “must allege that each individual defendant joined

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         16
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 17 of 29




                                   1   the conspiracy and played some role in it because, at the heart of an antitrust conspiracy is an

                                   2   agreement and a conscious decision by each defendant to join it.” In re TFT-LCD (Flat Panel)

                                   3   Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008).

                                   4          In the First Motion to Dismiss, Defendants challenge the allegations against SW

                                   5   Technology, Olivon USA, Mr. Anderson, and Mr. Lupica. In the Second Motion to Dismiss,

                                   6   Defendants challenge the allegations against Pacific Telescope, Nantong Schmidt, Olivon

                                   7   Manufacturing, and Suzhou Synta. In its separate motion, Synta Canada challenges the

                                   8   allegations against it. The allegations against all of the corporate entities are substantially similar,

                                   9   and the arguments both parties raise regarding those allegations are identical.

                                  10          As to each corporate entity, Plaintiffs generally allege that the entity “directly and/or

                                  11   through its subsidiaries, which it wholly owned and/or controlled – manufactured, marketed,

                                  12   and/or sold telescopes that were sold and purchased throughout the United States, including in this
Northern District of California
 United States District Court




                                  13   District” and that David Shen owns and/or controls the entity. CCAC ¶¶ 52-59. Defendants argue

                                  14   that these allegations are insufficient as a matter of law because they do not imply any wrongdoing

                                  15   or indicate each defendant’s role in the alleged conspiracy.

                                  16          Plaintiffs argue that the CCAC alleges that these entities are part of the Synta corporate

                                  17   family, which “operates not as separate corporate entities but as a single enterprise.” Id. ¶ 84. The

                                  18   CCAC further alleges that the “entire” Synta corporate family was “represented in meetings and

                                  19   discussions” with the Ningbo Sunny corporate family “and was party to the agreements reached in

                                  20   those meetings.” Id. ¶ 88. The “[p]articipants in the conspiratorial meetings . . . reported these

                                  21   meetings and discussions to their respective corporate families.” Id. “Further, because of their

                                  22   generic uses of Defendants’ and Co-Conspirators’ names, individual participants in the

                                  23   conspiratorial meetings and discussions did not always know the specific corporate affiliation of

                                  24   their counterparts nor did they distinguish among entities within the respective corporate

                                  25   families.” Id. Indeed, “Defendants and Co-Conspirators knew the individuals at the conspiratorial

                                  26   meetings represented their entire respective corporate family.” Id. Defendants argue that these

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         17
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 18 of 29




                                   1   allegations are insufficient when made against “Defendants” or “Synta” generally, without

                                   2   distinguishing any particular misconduct or participation in the conspiracy by each of the entities.

                                   3           Both parties rely on Jones v. Micron Technology Inc., where the defendants argued that the

                                   4   “grouped” pleadings in the complaint failed to allege each defendant’s participation in the

                                   5   conspiracy. 400 F. Supp. 3d 897, 922–23 (N.D. Cal. 2019). The complaint in Jones alleged “the

                                   6   relationships between each of the individual defendants,” “to which corporate family each

                                   7   individual defendant belongs,” and “that individual corporate participants and their agents: (i) did

                                   8   not always know the corporate affiliation of their counterparts; (ii) acted on behalf of every

                                   9   company in their family; and (iii) entered into agreements on behalf of their respective corporate

                                  10   families.” Id. The court held that those allegations were sufficient to please individual entity roles

                                  11   in a purported conspiracy:

                                  12                   In [In re Capacitors Antitrust Litig., 154 F. Supp. 3d 918, 928–31
Northern District of California
 United States District Court




                                                       (N.D. Cal. 2015)], for example, the district court held that
                                  13                   allegations of individual defendant participation were sufficient
                                                       where the complaint alleged the corporate structure of the various
                                  14                   defendants, that agents of the defendants acted on behalf of
                                                       corporate families, and that co-conspirators did not distinguish
                                  15                   between the specific corporate affiliations of other co-conspirators.
                                                       Id. at 928–29. In In re Cathode Ray Tube (CRT) Antitrust Litig.,
                                  16                   738 F. Supp. 2d 1011, 1019–22 (N.D. Cal. 2010), the court held that
                                                       referring to a corporate family by a single name was acceptable
                                  17                   where the complaint defined corporate family members’
                                                       relationships to each other, alleged that employees engaged in
                                  18                   conspiratorial acts on behalf of members of corporate families,
                                                       alleged that participants did not always know the corporate
                                  19                   affiliations of their counterparts and did not distinguish between
                                                       entities of a corporate family, and alleged that participants entered
                                  20                   into agreements on behalf of their respective corporate families.
                                  21   Id. at 923. The allegations in this case are just like the allegations in Jones, In re Capacitors, and

                                  22   In re Cathode Ray Tube I. See also In re TFT-LCD (Flat Panel) Antitrust Litig., 599 F. Supp. 2d

                                  23   1179, 1184–85 (N.D. Cal. 2009) (finding allegations sufficient where “[t]he complaints allege that

                                  24   the conspiracy was implemented by subsidiaries and distributors within a corporate family, [] that

                                  25   ‘individual participants entered into agreements on behalf of, and reported these meetings and

                                  26   discussions to, their respective corporate families.’ . . . that ‘the individual participants in

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         18
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 19 of 29




                                   1   conspiratorial meetings and discussions did not always know the corporate affiliation of their

                                   2   counterparts, nor did they distinguish between the entities within a corporate family”).

                                   3          Synta Canada further relies on Arandell Corporation v. Centerpoint Energy Services, Inc.,

                                   4   in which the Ninth Circuit interpreted Copperweld Corporation v. Independence Tube

                                   5   Corporation, 467 U.S. 752 (1984) as follows:

                                   6                  If “a parent and a wholly owned subsidiary always have a ‘unity of
                                                      purpose’” and act as a “single enterprise” whenever they engage in
                                   7                  “coordinated activity,” then a subsidiary such as [defendant] as a
                                                      matter of law cannot innocently advance an anticompetitive scheme
                                   8                  . . . for a legitimate business purpose, while its parent and sister
                                                      companies purposely advance the very same scheme . . . for an
                                   9                  illegal, anticompetitive purpose.
                                                      ...
                                  10                  In sum, Copperweld supports the following rule: A wholly owned
                                                      subsidiary that engages in coordinated activity in furtherance of the
                                  11                  anticompetitive scheme of its parent and/or commonly owned
                                                      affiliates is deemed to engage in such coordinated activity with the
                                  12                  purposes of the single “economic unit” of which it is a part.
Northern District of California
 United States District Court




                                  13   900 F.3d 623, 630–32 (9th Cir. 2018) (emphases original). While Arandell concerned summary

                                  14   judgment and not a motion to dismiss, the Court nevertheless finds it instructive. Defendants do

                                  15   not address Arandell in their reply brief, relying instead on case law that predates it. See Dkt. No.

                                  16   176, Reply in Supp. of Synta Canada Mot.

                                  17          Although Plaintiffs have not alleged specific facts tending to prove that each entity, for

                                  18   example, received reports about “conspiratorial meetings” or was “party to agreements reach in

                                  19   those meetings,” Plaintiffs need not prove their case at this stage. Accepting the allegations about

                                  20   the Synta corporate family as true and taking them as a whole in the context of the full CCAC, the

                                  21   Court finds that such allegations serve as sufficient allegations against Pacific Telescope, Nantong

                                  22   Schmidt, Suzhou Synta, Olivon Manufacturing, and Synta Canada.

                                  23          As to Mr. Anderson and Mr. Lupica, Celestron’s former CEOs, Defendants argue that

                                  24   neither may be held liable for antitrust violations simply because he was the CEO at the time.

                                  25   First Mot. to Dismiss at 17. To state a claim against an individual, Plaintiffs are required to plead

                                  26   that the individuals actively participated in “inherently wrongful conduct.” Murphy Tugboat Co.

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         19
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 20 of 29




                                   1   v. Shipowners & Merchants Towboat Co., 467 F. Supp. 841, 853 (N.D. Cal. 1979), aff’d sub nom.

                                   2   Murphy Tugboat Co. v. Crowley, 658 F.2d 1256 (9th Cir. 1981) (emphasis added) (describing

                                   3   personal liability for officers, directors, and agents who actively participate in “inherently

                                   4   wrongful conduct” constituting antitrust violations by the corporation); see also Coastal Abstract

                                   5   Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 734 (9th Cir. 1999) (a corporate officer who is

                                   6   an “actual participant in the tort” may be personally liable).

                                   7          The allegations in the CCAC as to Mr. Anderson include:

                                   8
                                                  •   “Regarding the horizontal competitors’ conspiracy to acquire Meade for Ningbo
                                   9                  Sunny, Ningbo Sunny’s Mr. Ni confirmed to Celestron’s then-CEO Mr. David
                                                      Anderson and directors, Mr. Shen, Mr. Huen, Mr. Chen, and Ms. Sylvia Shen, that
                                  10                  Ningbo Sunny would purchase Meade to prevent JOC (Jinghua) from doing so per
                                                      the parties’ discussion and indicated that Celestron and Synta should provide the
                                  11                  financial support to Ningbo Sunny.” CCAC ¶ 124. Mr. Ni addresses the letter to
                                                      Mr. Anderson, and refers to him personally throughout (e.g., “As you[] mention,
                                  12
                                                      the $10 million[] that you support us is included the payment of goods” and “I
Northern District of California
 United States District Court




                                  13                  discussed with you about the case of purchasing meade in USA.”). Id.

                                  14              •   “A California law firm represented Ningbo Sunny in the acquisition of Meade.
                                                      According to its engagement letter, however, the law firm was required to take
                                  15                  instructions from Synta’s Mr. Shen and his executives, including Celestron’s Joe
                                  16                  Lupica and Dave Anderson. Messrs. Lupica and Anderson helped Sheppard Mullin
                                                      negotiate and structure the transaction and instructed it to keep Messrs. Shen and
                                  17                  Ni updated. This is not the kind of arrangement that would occur amongst normal
                                                      horizontal competitors.” Id. ¶ 126.
                                  18
                                                  •   “Meade’s then Vice-President of Sales Victor Aniceto wrote to then-Meade CEO
                                  19
                                                      Joe Lupica, ‘Mr. Ni. . . . doesn’t want to disrupt Synta business. However, this
                                  20                  promo will not be disruptive to Celestron business.’” Id. ¶ 90.

                                  21              •   “In a June 13, 2014 email, Synta’s Mr. Shen informed Ningbo Sunny’s Mr. Ni and
                                                      Celestron’s David Anderson, ‘The best way in the future is to divide the products
                                  22                  and sell them into different markets to reduce conflicts.’” Id. ¶ 131.
                                  23
                                                  •  “Synta and Ningbo Sunny attempted to conceal the existence of their transactions
                                  24                 in connection with Ningbo Sunny’s acquisition of Meade. David Anderson
                                                     revealed in an email recently disclosed in pending litigation that “Since July
                                  25                 Celestron has made $10 million in anticipated payments to Ningbo Sunny. This
                                                     represents a majority of the monies that will be paid to Ningbo Sunny this year. If
                                  26                 Celestron continues with this payment pattern it will need to disclose this
                                  27                 arrangement to its auditors and its bank. Though we see this as temporary an
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                                       20
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 21 of 29




                                                      outside group (such as the bank or auditing firm) will interpret it as a significant
                                   1                  change due to the fact that the majority of payments for the last 7 months were
                                   2                  made in anticipation with no discernable benefit to Celestron.” Id. ¶ 207.

                                   3
                                       Defendants ignore all but the last of these allegations in their moving papers. First Mot. to
                                   4
                                       Dismiss at 18 (“The only specific conduct alleged by Anderson is limited to a single email
                                   5
                                       exchange in connection with the 2013 Meade acquisition.”).
                                   6
                                              The additional allegations as to Mr. Lupica include:
                                   7
                                                  •   “Defendant Joseph Lupica is Celestron’s former CEO. Through the collusive
                                   8                  arrangements of Defendants and Co-Conspirators, he became CEO of Meade
                                                      Instrument Corp. (‘Meade’)—Celestron’s main competitor. . . . He personally
                                   9
                                                      participated in the conspiracy alleged herein. He began replacing Meade’s
                                  10                  management with Celestron’s officers, directors, employees, and/or agents,
                                                      including Celestron’s Vice President of Sales, Victor Aniceto, who was hired as
                                  11                  Meade’s Vice President of Sales. . . . Mr. Lupica has admitted that Ningbo Sunny
                                                      could not have acquired Meade but for the collusive assistance it received from
                                  12                  Synta Corporate Defendants.” CCAC ¶ 61.
Northern District of California
 United States District Court




                                  13
                                                  •   “Additionally, former CEO of Celestron and Meade, Joe Lupica, wrote in an email
                                  14                  to Sunny Optics and Meade, ‘On the other hand if we take advantage of the strong
                                                      relationships among Ningbo Sunny, Synta, Celestron and Meade (under Peter’s
                                  15                  ownership) we can quickly turn the company around and the four companies can
                                                      dominate the telescope industry.’” Id. ¶ 91 (emphasis removed).
                                  16

                                  17          The Court finds that Plaintiffs have alleged sufficient facts concerning Messrs. Anderson
                                  18   and Lupica’s individual roles in the alleged conspiracy. The CCAC suggests that Mr. Anderson
                                  19   was directly involved in negotiating Celestron’s role in Ningbo Sunny’s 2013 acquisition of
                                  20   Meade (id. ¶ 124), that he was aware of and approved of Celestron’s payments to Ningbo Sunny
                                  21   (id. ¶ 207), and that he was aware of Mr. Ni’s desire to “divide the products” (id. ¶ 131). Taking
                                  22   these allegations as true, the Court finds that they plausibly allege Mr. Anderson’s involvement in
                                  23   the alleged conspiracy.
                                  24          Similarly, Mr. Lupica was involved in advising Ningbo Sunny’s legal team on the
                                  25   acquisition of Meade and is alleged to have become Meade’s CEO following Ningbo Sunny’s
                                  26   acquisition of Meade. He appears on a number of communications in which the conspiracy is
                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         21
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 22 of 29




                                   1   referenced. Again, taking these allegations as true, the Court finds it plausible that Mr. Lupica

                                   2   was individually involved in the alleged conspiracy based on the allegations in the CCAC.

                                   3          Thus, the Motions to Dismiss specific corporate entities and individuals from the case is

                                   4   DENIED.

                                   5          D.      Sherman Act § 1 Claim
                                   6          Section 1 of the Sherman Act provides that “[e]very contract, combination in the form of

                                   7   trust or otherwise, or conspiracy, in restraint of trade or commerce among the several States, or

                                   8   with foreign nations, is declared to be illegal.” 15 U.S.C. § 1. A plaintiff asserting a claim under

                                   9   § 1 must plead: (1) a contract, combination or conspiracy among two or more persons or distinct

                                  10   business entities (2) which is intended to restrain or harm trade (3) which actually injures

                                  11   competition, and (4) harm to the plaintiff from the anticompetitive conduct. Name.Space, Inc. v.

                                  12   Internet Corp. for Assigned Names & Numbers, 795 F.3d 1124, 1129 (9th Cir. 2015) (quoting
Northern District of California
 United States District Court




                                  13   Brantley v. NBC Universal, Inc., 675 F.3d 1192, 1197 (9th Cir. 2012)). But “[b]ecause § 1 . . .

                                  14   does not prohibit all unreasonable restraints of trade but only restraints effected by a contract,

                                  15   combination, or conspiracy, the crucial question is whether the challenged anticompetitive conduct

                                  16   stems from independent decision or from an agreement, tacit or express.” Twombly, 550 U.S. at

                                  17   553.

                                  18          Defendants argue first that Plaintiffs fail to allege which Defendants reached what

                                  19   agreements. The Court disagrees. The CCAC raises numerous allegations that plausibly suggest a

                                  20   tacit or express agreement to restrain trade. See, e.g., CCAC ¶ 78 (“When Defendants reached

                                  21   agreement on fixing or stabilizing prices, rigging bids, or allocating the market of telescopes—

                                  22   whether as a result of formal or informal meetings or discussions arranged to implement or

                                  23   enforce cartel purposes and agreements—Defendants and Co-Conspirators meant for their

                                  24   collusive agreements to impact the pricing for all telescopes subject to the cartel’s anticompetitive

                                  25   efforts regardless of where they were sold.”); id. ¶ 131 (alleging that Synta’s Mr. Shen informed

                                  26   Ningbo Sunny’s Mr. Ni and Celestron’s David Anderson, “The best way in the future is to divide

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         22
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 23 of 29




                                   1   the products and sell them into different markets to reduce conflicts”); id. ¶ 136 (alleging that

                                   2   Ningbo Sunny’s Mr. Chiu also explained to Synta’s Ms. Sylvia Shen that Ningbo Sunny “will take

                                   3   prompt action to avoid conflict in the astronomical market,” including “abandoning the small

                                   4   OEM customers so as to protect big customers”). Thus, the Court finds that Plaintiffs allege

                                   5   “enough fact[s] to raise a reasonable expectation that discovery will reveal evidence of illegal

                                   6   agreement.” Twombly, 550 U.S. at 556; see also In re Cathode Ray Tube I, 738 F. Supp. 2d at

                                   7   1022 (“Defendants’ arguments for dismissal based on a failure to adequately plead against each

                                   8   Defendant rely upon arguments more appropriate at the summary-judgment stage of these

                                   9   proceedings when Defendants can put Plaintiffs to their burden of proof.”).

                                  10          Defendants next argue that there “there is no pre-2013 conduct forming the basis for this

                                  11   cause of action.” First Mot. to Dismiss at 19; Second Mot. to Dismiss at 16. Plaintiffs bring their

                                  12   Sherman Act claim on behalf of the proposed Nationwide Injunctive Class, which is defined in
Northern District of California
 United States District Court




                                  13   part by a class period stretching back to January 1, 2005. The only pre-2013 conduct alleged in

                                  14   the CCAC, however, is Synta’s acquisition of Celestron in 2005. See, e.g., CCAC ¶ 109. As

                                  15   discussed above, the CCAC alleges no specific misconduct in connection with that transaction, nor

                                  16   does the CCAC allege any particular misconduct occurring between 2005 and the Meade

                                  17   acquisition in 2013. Thus, the Court agrees with Defendants that Plaintiffs fail to sufficiently

                                  18   allege any violation of § 1 before the Meade acquisition in 2013.

                                  19          Defendants’ Motion is GRANTED as to Plaintiffs’ Sherman Act § 1 claim to the extent it

                                  20   is based on pre-2013 conduct. The Court otherwise DENIES Defendants’ Motion as to the

                                  21   Sherman Act § 1 claim.

                                  22          E.      Clayton Act § 7 Claim
                                  23          “The Clayton Act § 7 prohibits a corporation from acquiring the stock or assets of another

                                  24   corporation ‘in any line of commerce’ in which the effect ‘may be substantially to lessen

                                  25   competition, or to tend to create a monopoly.’” 15 U.S.C. § 18. When examining a § 7 claim, a

                                  26   court must be mindful that “[e]very merger of two existing entities into one, whether lawful or

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         23
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 24 of 29




                                   1   unlawful, has the potential for producing economic readjustments that adversely affect some

                                   2   persons.” Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 487 (1977). “But Congress

                                   3   has not condemned mergers on that account; it has condemned them only when they may produce

                                   4   anticompetitive effects.” Id.

                                   5          Plaintiffs bring a claim under § 7 arising out of Ningbo Sunny’s acquisition of Meade,

                                   6   alleging that Defendants helped to facilitate that transaction. For the same reasons stated above,

                                   7   the Court finds that Plaintiffs have failed to allege any conduct giving rise to a § 7 claim before the

                                   8   Meade transaction in 2013.

                                   9          Defendants further argue that Plaintiffs fail to raise a claim for injunctive relief against

                                  10   Defendants where the offending acquisition was by Ningbo Sunny, not Defendants. Plaintiffs

                                  11   bring their claim for injunctive relief pursuant to § 16 of the Clayton Act, which permits injunctive

                                  12   relief to redress an antitrust conspiracy, “even when the conspiracy involves multiple levels of
Northern District of California
 United States District Court




                                  13   producers, distributors, and sales.” In re Nat'l Football League’s Sunday Ticket Antitrust Litig.,

                                  14   933 F.3d 1136, 1158 (9th Cir. 2019), cert. denied sub nom. Nat’l Football League v. Ninth Inning,

                                  15   Inc., 141 S. Ct. 56 (2020).

                                  16          Thus, the Court GRANTS Defendants’ motion as to Plaintiffs’ Clayton Act § 7 claim to

                                  17   the extent that claim is based on conduct occurring prior to 2013, but DENIES the Motion to

                                  18   dismiss the claim in all other respects.

                                  19          F.      Unjust Enrichment Claim
                                  20          Defendants argue that Plaintiffs’ claim for unjust enrichment for anticompetitive conduct is

                                  21   not a cognizable claim in California. First Mot. to Dismiss at 21–22 (citing Lorenzo v. Qualcomm

                                  22   Inc., 603 F. Supp. 2d 1291, 1307 (S.D. Cal. 2009); Second Mot. to Dismiss at 19.

                                  23          Defendants are correct that “in California, there is not a standalone cause of action for

                                  24   ‘unjust enrichment,’ which is synonymous with ‘restitution.’” Astiana v. Hain Celestial Grp.,

                                  25   Inc., 783 F.3d 753, 762 (9th Cir. 2015) (citing Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350

                                  26   (2010)). “However, unjust enrichment and restitution are not irrelevant in California law. Rather,

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         24
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 25 of 29




                                   1   they describe the theory underlying a claim that a defendant has been unjustly conferred a benefit

                                   2   ‘through mistake, fraud, coercion, or request.’” Id. (citing 55 Cal. Jur. 3d Restitution § 2). The

                                   3   return of that benefit is the remedy “typically sought in a quasi-contract cause of action.” Id.

                                   4   Thus, when a plaintiff alleges unjust enrichment, a court may “construe the cause of action as a

                                   5   quasi-contract claim seeking restitution.” Id.

                                   6          Defendants do not contend that Plaintiffs’ allegations are insufficient to state a quasi-

                                   7   contract claim. Accordingly, Defendants’ Motion is DENIED as to the unjust enrichment claim.

                                   8          G.      Leave to Amend
                                   9          In their opposition brief, Plaintiffs request leave to amend any pleading deficiencies.

                                  10   “Requests for leave to amend should be granted with ‘extreme liberality.’” Brown v. Stored Value

                                  11   Cards, Inc., 953 F.3d 567, 574 (9th Cir. 2020); see also Fed. R. Civ. P. 15(a)(2) (“The court

                                  12   should freely give leave when justice so requires.”). Because it is possible for Plaintiffs to allege
Northern District of California
 United States District Court




                                  13   additional conduct before 2013 which might support antitrust claims for the class period alleged,

                                  14   the Court finds that amendment would not be futile. The Court, therefore, grants Plaintiffs leave

                                  15   to amend to allege facts, if any, to support the alleged class period between 2005 and 2012.

                                  16   IV.    MOTION TO STRIKE
                                  17          A court “may order stricken from any pleading any insufficient defense or any redundant,

                                  18   immaterial, impertinent, or scandalous matter” pursuant to Federal Rule of Civil Procedure 12(f).

                                  19   Fed. R. Civ. P. 12(f). “‘Impertinent’ matter consists of statements that do not pertain, and are not

                                  20   necessary, to the issues in question.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir.

                                  21   1993), rev’d on other grounds, 510 U.S. 517 (1994)). “‘Redundant’ allegations are those that are

                                  22   needlessly repetitive or wholly foreign to the issues involved in the action.” Cal. Dep’t of Toxic

                                  23   Substances Control v. Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002)). “Scandalous

                                  24   matters are allegations that unnecessarily reflect on the moral character of an individual or state

                                  25   anything in repulsive language that detracts from the dignity of the court.” Consumer Sols. REO,

                                  26   LLC v. Hillery, 658 F. Supp. 2d 1002, 1020 (N.D. Cal. 2009) (internal quotations and citations

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         25
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 26 of 29




                                   1   omitted).

                                   2          “[T]he function of a 12(f) motion to strike is to avoid the expenditure of time and money

                                   3   that must arise from litigating spurious issues by dispensing with those issues prior to trial.”

                                   4   Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). In determining whether to

                                   5   grant a motion to strike, a district court views the pleadings in a light most favorable to the non-

                                   6   moving party and “resolves any doubt as to the relevance of the challenged allegations” in the

                                   7   plaintiff’s favor. Cal. Dep’t of Toxic Substances Control, 217 F. Supp. 2d at 1033.

                                   8          Defendants move to strike (1) allegations asserting the class period from 2005 to 2012, and

                                   9   (2) allegations concerning the jury verdict in the Orion Action.

                                  10          A.      Class Allegations
                                  11          Defendants argue that the Court should strike Plaintiffs’ allegations asserting a class period

                                  12   beginning on January 1, 2005 because Plaintiffs fail to allege any actionable conduct prior to
Northern District of California
 United States District Court




                                  13   2013. Defendants argue that striking the 2005-2012 portion of the proposed class definition is

                                  14   appropriate at this stage because it is clear from the facts alleged that no class action can be

                                  15   maintained for that time period and because allowing discovery to move forward with an overly

                                  16   broad class period would substantially prejudice Defendants. Mot. to Strike at 2–3 (citing Sanders

                                  17   v. Apple Inc., 672 F. Supp. 2d 978, 990 (N.D. Cal. 2009)).

                                  18          Plaintiffs counter that they have alleged sufficient support for a class period extending to

                                  19   2005, but that in any event, the allegations regarding the temporal scope of the class are an

                                  20   improper subject for a motion to strike under Rule 12(f). Dkt. No. 130, Opp’n to Mot. to Strike, at

                                  21   2 (citing Forsyth v. HP Inc., No. 5:16-CV-04775-EJD, 2020 WL 6081719, at *5 (N.D. Cal. Oct.

                                  22   15, 2020)).

                                  23          Plaintiffs are correct that Defendants may not “use their motion to strike to assert

                                  24   arguments about the temporal scope of Plaintiffs’ proposed collectives and classes better suited in

                                  25   a motion to dismiss.” Forsyth, 2020 WL 6081719, at *5; see also Whittlestone, Inc. v. Handi-

                                  26   Craft Co., 618 F.3d 970, 974 (9th Cir. 2010) (“Rule 12(f) is neither an authorized nor a proper

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         26
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 27 of 29




                                   1   way to procure the dismissal of all or a part of a complaint.”) (internal quotation marks and

                                   2   citation omitted). However, Defendants did move to dismiss with respect to the alleged class

                                   3   period between 2005 and 2012. For the reasons stated above, the Court agrees with Defendants

                                   4   that Plaintiffs failed to allege any actionable conduct prior to 2013. Because the Court finds it

                                   5   appropriate to grant Plaintiffs an opportunity to amend as to this portion of the alleged class

                                   6   period, the Court finds the Motion to Strike moot on this point.

                                   7          The Court DENIES AS MOOT Defendants’ Motion to Strike the class period allegations,

                                   8   without prejudice to renew should Plaintiffs fail to cure the pleading deficiencies as to the period

                                   9   between 2005 and 2012.

                                  10          B.       Orion Action Allegations
                                  11          Defendants also seek to strike allegations relating to the Orion Action and its verdict.

                                  12   They argue that because that action is not binding on Defendants, the allegations are therefore
Northern District of California
 United States District Court




                                  13   impertinent and prejudicial. Specifically, Defendants seek to strike the following allegations:

                                  14
                                                   •   Paragraphs 2-3 (providing historical account of Orion Action);
                                  15
                                                   •   From Paragraph 4: “As a direct result of the anticompetitive and unlawful conduct
                                  16                   alleged and proved in the Orion Action”;
                                  17               •   Paragraph 106, alleging in part, “[t]he jury in the Orion Action reached various
                                  18                   findings of antitrust liability by defendants.”;

                                  19               •   Paragraph 107, alleging that the jury in the Orion Action found that “[t]he
                                                       defendants [in this action] engaged in anticompetitive conduct in violation of
                                  20                   Section 2 of the Sherman Act,” that “defendants agreed. . . to fix or stabilize the
                                                       prices and credit terms for telescopes and accessories in violation of Section 1 of
                                  21
                                                       the Sherman Act,” among other things;
                                  22
                                                   •   Paragraph 108: “The defendants’ antitrust liability has been proven by a
                                  23                   preponderance of the evidence.”;
                                  24               •   From Paragraph 125: “In the Orion Action, the jury found that Ningbo Sunny and
                                  25                   Synta conspired to acquire Meade.”

                                  26
                                              The Court finds that certain of these allegations provide background and context to the
                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         27
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 28 of 29




                                   1   action, while others are indeed impertinent and overly prejudicial. Specifically, the Court finds

                                   2   that Paragraphs 2-3, 125, and parts of Paragraph 107 properly supply background information

                                   3   about the Orion Action. See In re Facebook PPC Advert. Litig., 709 F. Supp. 2d 762, 773 (N.D.

                                   4   Cal. 2010) (“Allegations ‘supplying background or historical material or other matter of an

                                   5   evidentiary nature will not be stricken unless unduly prejudicial to defendant.’”) (quoting LeDuc v.

                                   6   Kentucky Cent. Life Ins. Co., 814 F. Supp. 820, 830 (N.D. Cal. 1992)). The same is not true of the

                                   7   allegations in Paragraphs 4, 106, 108, and other parts of Paragraph 107. Those allegations

                                   8   improperly imply that the jury in the Orion Action found the Defendants in this action liable for

                                   9   misconduct, but the jury did no such thing. While Plaintiffs argue that some of the holdings in the

                                  10   Orion Action may be admissible in this action against Ningbo Sunny, which was a defendant in

                                  11   the Orion Action, the CCAC’s allegations are not specific to Ningbo Sunny. While the factual

                                  12   background of the Orion Action is pertinent to this case, allegations suggesting specific findings
Northern District of California
 United States District Court




                                  13   of liability against Defendants are not.

                                  14          Thus, the Court GRANTS IN PART Defendants’ Motion. The cited portions of

                                  15   Paragraphs 4, 106, and 108, as well as paragraph 107 to the extent it characterizes the jury’s

                                  16   findings as against “the defendants,” are hereby STRICKEN.

                                  17   V.     CONCLUSION
                                  18          For the reasons stated above, the Court GRANTS IN PART the First Motion to Dismiss,

                                  19   Second Motions to Dismiss, and Synta Canada’s Motion as to the Sherman Act § 1 claim and

                                  20   Clayton Act § 7 Claim to the extent those claims are based on conduct arising before 2013. The

                                  21   remainder of Defendants’ Motions are DENIED.

                                  22          In light of the Court’s findings on Defendants’ Motions to Dismiss, the Court DENIES AS

                                  23   MOOT Defendants’ Motion to Strike allegations regarding the alleged class period. The Court

                                  24   GRANTS IN PART and DENIES IN PART Defendants’ Motion to Strike allegations regarding

                                  25   the Orion Action.

                                  26          Plaintiffs may file an amended complaint to add allegations relating to the time period

                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         28
                                        Case 5:20-cv-03639-EJD Document 177 Filed 06/02/21 Page 29 of 29




                                   1   between January 1, 2005 and 2013, if any, by no later than 14 days from the date of this order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 2, 2021

                                   4

                                   5
                                                                                                   EDWARD J. DAVILA
                                   6                                                               United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:20-cv-03639-EJD
                                  28   ORDER GRANTING IN PART MOTS. TO DISMISS
                                       AND MOT. TO STRIKE
                                                                         29
